                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA




  ARTHUR D. RINCON,                                   Case No. 18-cv-02160-VC (PR)
                 Plaintiff,
                                                      ORDER OF DISMISSAL WITHOUT
           v.                                         PREJUDICE
  WILLIAM HONSAL, et al.,
                 Defendants.



       On April 11, 2018, Arthur Rincon, a state prisoner proceeding pro se, filed a civil rights

action under 42 U.S.C. § 1983.

       On May 8, 2019, the Court sent Rincon an order granting a joint motion for an extension

of time. On May 17, 2019, the order was returned to the Court as undeliverable because Rincon
was no longer in custody.

       Pursuant to Northern District Local Rule 3-11, a party proceeding pro se whose address

changes while an action is pending must promptly file a notice of change of address specifying

the new address. See Civil L.R. 3-11(a). The Court may, without prejudice, dismiss a complaint

when: (1) mail directed to the pro se party by the Court has been returned to the Court as not

deliverable, and (2) the Court fails to receive within sixty days of this return a written

communication from the pro se party indicating a current address. See Civil L.R. 3-11(b).

       More than sixty days have passed since the mail sent to Rincon by the Court was returned
as undeliverable and the Court has not received a notice from Rincon of his current address.
Accordingly, the instant complaint is DISMISSED without prejudice pursuant to Rule 3-11 of

the Northern District Local Rules.



       IT IS SO ORDERED.

Dated: August 1, 2019
                                           ______________________________________
                                           VINCE CHHABRIA
                                           United States District Judge




                                              2
